Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bradford Wright on July 26, 2022. 
The application has been amended as follows:
Claim 28 is amended as follows:
28.	(Currently Amended) A method of making modified aluminum nitride particles, the method comprising: 
providing an aqueous acidic mixture of aluminum nitride particles and surfactant; 
adding at least one hydrophobic free-radically polymerizable monomer to the aqueous acidic mixture to form a free-radically polymerizable mixture, wherein at least a portion of the at least one hydrophobic free-radically polymerizable monomer is disposed in a surfactant bilayer that is disposed on the aluminum nitride particles, wherein the at least one hydrophobic free-radically polymerizable monomer includes a monomer having at least two free-radically polymerizable groups; and
 adding a free-radical initiator to the free-radically polymerizable mixture thereby polymerizing at least a portion of the hydrophobic free-radically polymerizable monomer to form [[the]] modified aluminum nitride particles, each comprising an aluminum nitride core and a shell surrounding the aluminum nitride core, wherein the shell comprises a crosslinked organic polymer.

3.	These claims are renumbered as follows:
Claim 28 becomes Claim 1.
Claim 29 becomes Claim 2, which depends on claim 1; reads as “The method of claim 1”.
Claim 30 becomes Claim 3, which depends on claim 1; reads as “The method of claim 1”.
Claim 31 becomes Claim 4, which depends on claim 1; reads as “The method of claim 1”.
Claim 32 becomes Claim 5, which depends on claim 1; reads as “The method of claim 1”.
Claim 33 becomes Claim 6, which depends on claim 1; reads as “The method of claim 1”.
Claim 34 becomes Claim 7, which depends on claim 1; reads as “The method of claim 1”.
Claim 35 becomes Claim 8, which depends on claim 1; reads as “The method of claim 1”.
Claim 36 becomes Claim 9, which depends on claim 1; reads as “The method of claim 1”.
Claim 37 becomes Claim 10, which depends on claim 1; reads as “The method of claim 1”.

Reasons for Allowance
4.	Claims 20-27 were cancelled.
	See Claim Amendment filed 07/12/2022. 
5.	The claim objection set forth in paragraph 5 of the previous Office action mailed 04/13/2022 is no longer applicable and thus, withdrawn because the applicants agreed to amend claim 28 to correct its informality. 
	See Examiner’s Amendment dated 07/26/2022. 
6.	The obviousness type double patenting rejection based on the claims of US Application no. 16/980,175 (corresponding to US PG PUB 2021/0002137) as set forth in paragraph 6 of the prior Office action mailed 04/13/2022 is no longer applicable and thus, withdrawn because the applicants submitted a terminal disclaimer on 07/12/2022.
7.	The present claims are allowable over the prior art references of record, namely, YU et al. (“Thermal Conductivity of polystyrene-aluminum nitride composite”, Composites Part A, Applied Science and Manufacturing 2022, Vol. 33, pages 289-2921) and US 6,986,943 (hereinafter referred to as “US ‘943”). 
8.	None of these references individually or in combination teaches or would have suggested the claimed method of making modified aluminum nitride particles, the method comprising: providing an aqueous acidic mixture of aluminum nitride particles and surfactant; adding at least one hydrophobic free-radically polymerizable monomer to the aqueous acidic mixture to form a free-radically polymerizable mixture, wherein at least a portion of the at least one hydrophobic free-radically polymerizable monomer is disposed in a surfactant bilayer that is disposed on the aluminum nitride particles, wherein the at least one hydrophobic free-radically polymerizable monomer includes a monomer having at least two free-radically polymerizable groups; and adding a free-radical initiator to the free-radically polymerizable mixture thereby polymerizing at least a portion of the hydrophobic free-radically polymerizable monomer to form modified aluminum nitride particles, each comprising an aluminum nitride core and a shell surrounding the aluminum nitride core, wherein the shell comprises a crosslinked organic polymer.
	Specifically, YU et al. teach a method for making polystyrene-aluminum composite involving the steps of mixing polystyrene and aluminum nitride until the aluminum nitride powder surrounded the polystyrene particles, and hot pressing the mixture (Pages 289-290).
	However, YU et al. do not specifically mention the steps of providing an aqueous acidic mixture of aluminum nitride particles and surfactant; adding at least one hydrophobic free-radically polymerizable monomer to the aqueous acidic mixture to form a free-radically polymerizable mixture, wherein at least a portion of the at least one hydrophobic free-radically polymerizable monomer is disposed in a surfactant bilayer that is disposed on the aluminum nitride particles, wherein the at least one hydrophobic free-radically polymerizable monomer includes a monomer having at least two free-radically polymerizable groups; and adding a free-radical initiator to the free-radically polymerizable mixture thereby polymerizing at least a portion of the hydrophobic free-radically polymerizable monomer to form modified aluminum nitride particles, each comprising an aluminum nitride core and a shell surrounding the aluminum nitride core, wherein the shell comprises a crosslinked organic polymer as required by the claimed method.
	US ‘943 does not the remedy the deficiencies of YU et al.  US ‘943 only discloses a method of producing a surface-modified aluminum oxyhydroxide particle comprising reacting an aluminum oxyhydroxide particle with a first reactive compound having an anchoring group and a first reactive group, whereby the anchoring group reacts with the particle, producing a first surface-modified particle and reacting said first surface-modified particle with a second reactive compound, producing a second surface-modified particle, wherein the bond between the first surface-modified particle and the second reactive compound is organic (see, for example, claim 1 of US ‘943).  US ‘943, like YU et al., does not specifically mention the steps of providing an aqueous acidic mixture of aluminum nitride particles and surfactant; adding at least one hydrophobic free-radically polymerizable monomer to the aqueous acidic mixture to form a free-radically polymerizable mixture, wherein at least a portion of the at least one hydrophobic free-radically polymerizable monomer is disposed in a surfactant bilayer that is disposed on the aluminum nitride particles, wherein the at least one hydrophobic free-radically polymerizable monomer includes a monomer having at least two free-radically polymerizable groups; and adding a free-radical initiator to the free-radically polymerizable mixture thereby polymerizing at least a portion of the hydrophobic free-radically polymerizable monomer to form modified aluminum nitride particles, each comprising an aluminum nitride core and a shell surrounding the aluminum nitride core, wherein the shell comprises a crosslinked organic polymer as required by the claimed method.  Thus, YU et al. alone or in combination with US ‘943 do not teach or would have suggested the claimed particular method. 
Accordingly, claims 28-37 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 12/07/2020.